Title: John Quincy Adams to Abigail Adams, 5 February 1798
From: Adams, John Quincy
To: Adams, Abigail


        
          Berlin 5. February 1798.
        
        I had scarcely closed my last Letter to you my dear mother, acknowledging the receipt of your favours of Decr: 2. and Novr: 23. before I received that of Novr: 3. written at East-Chester.— We are duly grateful for your kind congratulations upon our marriage.— You will find by some of my late Letters that we have already been brought to the trial of some unpropitious circumstances Yet much

as we have reason to regret them, we have at least the consolation that they have only strengthened and confirmed our mutual affection. My wife is all that your heart can wish— I will not indulge myself in the panegyric which my inclination dictates, for you would imagine that the lover had not yet subsided into the husband— But I will say that I am as happy as a virtuous, modest, discreet and amiable woman can make me.
        Upon the subject of my change of destination, I wish to say no more. Of itself, I believe Berlin a much more agreeable residence than Lisbon.— As to the utility of the mission here, I can scarcely be deemed a proper judge of it.— The immediate relations between the United States and Prussia cannot in ordinary times be very considerable. If our intercourse with England or France should be interrupted it might become more important.
        I am very glad that I was not sent to France, for there is so much personal malignity among the men in power in that Country against my father, that they would have felt a special satisfaction in treating me with more than common indignity, and in defeating every attempt by me for a reconciliation between the two Governments.— Since the 4th: of September all hopes of Justice from France must vanish untill some further Revolution, and although I think those Gentlemen who have submitted to every sort of contumely and ill-treatment for the sake of preserving Peace, deserve as highly of their Country, as if their negotiation had been successful, I am pleased that no part of their failure can be imputed to the appointment of a person in any degree obnoxious to the ruling persons in France.
        Of the personal malignity which I have above noticed, there has been for years past incessant proofs many of which I have heretofore noticed; it continues still indefatigable. You will have the plainest evidence of the arts used by the Directory and their creatures to give the colour of a personal quarrel to the differences between the Governments.— They not only make personal complaints against the President, but they have made their creatures in Holland (creatures which since then they have without ceremony kicked out of doors themselves) complain against me: simply because they bear a personal malice against him, and of course against every one connected with him.— “Principles and not men” is their motto— (It used to be that of our last Minister in France, until from some secret stings of conscience, or other cause he changed it to that of “Dread God.”) By which they mean that no sentiment of honour, truth, Justice, or

generosity, is to be admitted to protect the feelings, or character or reputation, or person, or property of any Man, whose Principles happen to differ from theirs.— Consequently they are in their animosities the most personal, and most malicious of mankind— They always affect even to attack particular persons—as the french have done in all their declarations of War, and as all their writers and most of their partizans have invariably done ever since by fixing upon individual men upon whom to pour the perpetual torrent of their invective.— The consequence of this system is by unavoidable necessity, a state of inexstinguishable War between Man and man, as long as there exist two human beings together: for no sooner has one sett of persons been swept away by the pestilence of these doctrines than their destroyers immediately divide against each other with the same system of destroying men to establish Principles.
        The french Government have at length crowned the measure of their injustice and violence towards neutral Nations by a decree declaring all goods of British produce to be the worst sort of contraband.— They have not yet declared War against us, but by this measure they will do us all the mischief that they could by a state of open War. In my own opinion the United States have long enough tried a “tame beseeching of rejected Peace.” It does not appear to me necessary to declare or even to make War against France; but I most sincerely hope our commerce will be allowed to arm in its own defence. I am not prepared for unresisting submission to robbery, even though all the rest of the world should be.
        You will find in my last letter a suspicion that my father had contributed to procure me the honour of admission as a member of the American Academy. My opinion was founded upon some hint of his having such a design, which I dare say you will remember, just before I left America; and you will also remember the regret with which I then observed it.— As you mention my nomination to have been made by Dr: Belknap, I am the more disposed to flatter myself there was no paternal recommendation in the case.— It is not the first instance in which I have been honoured by the particular notice of Dr: Belknap, nor can any thing afford me a more flattering gratification than to be distinguished by such men.
        I should be glad to know, how long it is the President’s intention that I should remain here, that is, whether in case the particular object of my mission should be accomplished, in either or both instances, it is proposed to leave me still here, or to keep constantly a

Minister here at all. I do not really think it worth while, from my present observation, unless we should get at serious variance either with France or England; in which case the commercial concerns of the United States with all the other great European powers would be of much more consequence than they have hitherto been.
        The state of Society here is such as better suits persons fond of an incessant round of company, than those whose chief enjoyments are at home. The Court is especially brilliant and gay at the period of a new accession. The series of fetes and balls which were almost continual is now interrupted by the illness of the king and Queen, both of whom have the measles, and I hope it will not be renewed before the next Winter Season— It is the universal and indispensable custom after being presented at Court and to the Princes & Princesses of the royal family, to send round visiting cards to all the Ministers, the members of the corps diplomatique, the Generals, and nobility belonging to the court amounting to about two hundred persons, most of whom return cards, after which you are constantly invited to all the great parties that are given.— The present king holds no Levees except for his own military, but attends at the Queen’s Court which is held once a week, and her balls of which there has yet been only one, but which are to be once a fortnight.— The Princess Henry has an Evening card party at which the foreign Ministers attend once a week, and Prince Ferdinand invites to Evening parties and supper about once a fortnight. Besides this many of the Ministers, Generals and nobility, give single balls, or have weekly evening parties, at all of which are to be met the same round of company, and at all the balls, the king and queen and royal family, who join in all the dances, and live with all this Court upon quite an accessible and almost a familiar footing.— Foreign Ministers are considered as under a sort of obligation to be present at all these parties, and many among them take their turns in giving them.— You can easily judge how heavily all this goes with my disposition, and how impossible it is for me to adopt on my part such a style of living.— As it is, and with a most punctilious and minute rigour of Oeconomy, I shall find it very difficult to persevere in the determination which I have hinted to you— But I will not upon any terms break through it.
        I am very much obliged to you for your advice with regard to the employment of any little sum which I find myself enabled to lay aside, though I regret the necessity without which I am sure you would not have given it.— My injunctions to avoid every improper

and every hazardous speculation with my money, have been sufficiently strong and repeated, to have deserved a full and unequivocal compliance with them.— I will hope they have not been disregarded.— I have requested Dr: Welsh to purchase me a little freehold in Boston, which if possible may in case of need serve for my own residence upon my return home. This will so effectually swallow up all the funds that I have at my disposition, or shall have for many months to come, that I shall not have it in my power to take the benefit of your good council, by the experience and judgment of Dr: Tufts, though I have the most unbounded confidence in it. If at any future period an opportunity should offer, I shall be happy to sollicit his kindness.
        I feel sincerely and deeply my Sister’s afflictions, which I am confident have not been imputable to her. Her children I am glad to find will enjoy the advantage of my Aunt Peabody’s kindness, and I hope will receive an education teaching them such lessons of moderation of Industry and of prudent discretion, as are peculiarly proper for Americans in general, and for every member of our family in particular.
        I am your ever dutiful and affectionate Son
        
          John Q. Adams.
        
      